UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-6033



THOMAS ANDREW ESTES,

                                            Petitioner - Appellant,

          versus


WILLIAM ANDERSON, Superintendent; MIKE EASLEY,
Attorney General of North Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-00-257-2-1-MU)


Submitted:   April 27, 2001                    Decided:   May 4, 2001


Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Andrew Estes, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Andrew Estes seeks to appeal the district court’s

orders denying relief on his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000) and denying his Fed. R. Civ. P. 59

motion.   We have reviewed the record and the district court’s

orders and find no reversible error.    Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   Estes v. Anderson, No. CA-00-257-2-1-MU

(W.D.N.C. filed Dec. 8, 2000; entered Dec. 11, 2000).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                2